Title: From James Madison to William Lyman, 26 August 1806
From: Madison, James
To: Lyman, William



Sir.
Department of State August 26. l806.

Mr. T. Martin of Portsmouth (N. H.) has exhibited documents, which indicate that his Ship James & William, together with her Cargo, was captured within the jurisdictional limits of the United States and condemned nevertheless at Bermuda, Mr. Martin having interposed an appeal for the intervention of the government to enable him to insist upon this fact as vitiating the capture.  Though it would seem the duty of Maritime Tribunals to protect the rights of neutral sovereinty without the formality required by those of Great Britain, yet it appears to have been complied with in other instances.  You will be pleased to repeat it in this.  I am &c.

James Madison

